             Case 1:20-cv-00231-SAB Document 38 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   KELLI ROTH,                                       Case No. 1:20-cv-00231-SAB

12                 Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                       AN OPPOSITION TO THE MOTION TO
13          v.                                         COMPEL

14   PTGMB LLC,                                        DEADLINE: SEPTEMBER 30, 2020, AT
                                                       4:00 P.M.
15                 Defendant.

16

17         Kelli Roth (“Plaintiff”) filed this action individually and behalf of all others similarly

18 situated pursuant to the Telephone Consumer Protection Act (“TCPA” or “the Act”), 47 U.S.C. §

19 227 et seq. On September 29, 2020, Defendant PTGMB LLC filed an ex parte application for an
20 order to compel. Based on the application, after meeting and conferring on September 10, 2020,

21 the parties had agreed to participate in an informal discovery dispute conference, and Plaintiff

22 had agreed to produce responsive documents. But with Plaintiff’s deposition scheduled for

23 October 1, 2020, Plaintiff refused to produce responsive documents or to participate in an

24 informal discovery dispute conference on September 25, 2020. Defendant further attempted to

25 meet and confer but no response was received. On September 29, 2020, an ex parte motion to

26 compel was filed seeking to compel production of documents prior to the October 1, 2020
27 deposition.

28 / / /


                                                   1
              Case 1:20-cv-00231-SAB Document 38 Filed 09/30/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file any opposition to the

 2 motion to compel by 4:00 p.m. on September 30, 2020.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     September 30, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
